Title: James Madison to John Coalter, 27 November 1828
From: Madison, James
To: Coalter, John


                        
                            
                                
                            
                            
                                
                                    
                                
                                Novr. 27
                            
                        
                        
                        Before I recd. your favour of the 23d. I had taken steps for sending to the Governour the proceedings of the
                            Convention at Charlottesville; but finding that the Memorial as finally agreed to, would not appear without much trouble
                            in tracing the additions & alterations, I requested Mr. Davis to make out a distinct copy as resulting from these, which
                            I have just recd. & now forward to the Governour. Immediately on the rect. of your letter, I forwarded the copy of
                            the proceedings as first sent me. With great esteem & friendly salutations
                        
                        
                            
                                J M
                            
                        
                    